PER CURIAM.
We have read the briefs and reviewed the record in this cause and find that the appellant has failed to demonstrate reversible error.
Appellee agrees that paragraph 2 of the final judgment providing for an accounting should be vacated since the other portion of the judgment awarding appellee $6,000.-00 is all that appellee is entitled to under the contract between the parties.
Accordingly, the judgment appealed from is affirmed in all respects except as to paragraph 2. The cause is remanded with instructions to vacate paragraph 2 of said final judgment by eliminating therefrom all provisions relative to an accounting. As so modified, the final judgment is affirmed.
WALDEN and DOWNEY, JJ., and SILVERTOOTH, LYNN N., Associate Judge, concur.